     Case 2:18-cv-01631-JAM-EFB Document 38 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:18-cv-1631-JAM-EFB PS
12                      Petitioner,
13           v.                                        ORDER
14    BRIAN E. TORRANCE,
15                      Respondent.
16

17          On February 4, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. Respondent filed objections on

20   February 18, 2020 and petitioner filed a response thereto on March 2, 2020. Both filings were

21   considered by the undersigned.

22          This court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the court

26   assumes its correctness and decides the motions on the applicable law. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
     Case 2:18-cv-01631-JAM-EFB Document 38 Filed 05/06/20 Page 2 of 2

 1   /////

 2           The court has reviewed the applicable legal standards and, good cause appearing,

 3   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

 4   Accordingly, IT IS ORDERED that:

 5           1. The proposed Findings and Recommendations filed February 2, 2020, are adopted; and

 6           2. Respondent’s motion to dismiss (ECF No. 24) is denied.

 7
     DATED: May 5, 2020
 8
                                                 /s/ John A. Mendez____________             _____
 9

10                                               UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
